 


114 HR 1833 IH: FAFSA for All Act
U.S. House of Representatives
2015-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1833 
IN THE HOUSE OF REPRESENTATIVES 
 
April 16, 2015 
Mr. Veasey (for himself, Ms. Adams, Mr. Cárdenas, Mr. Castro of Texas, Mr. Ellison, Ms. Fudge, Mr. Grijalva, Mr. Gutiérrez, Mr. Hastings, Mr. Hinojosa, Mrs. Lawrence, Ms. Lee, Ms. Lofgren, Ms. Michelle Lujan Grisham of New Mexico, Mr. Meeks, Ms. Norton, Mr. Rangel, Ms. Linda T. Sánchez of California, Mr. Vargas, Mrs. Watson Coleman, Mr. Conyers, Mrs. Capps, Mr. Smith of Washington, Ms. Wilson of Florida, Mr. Al Green of Texas, Mrs. Beatty, Ms. Sewell of Alabama, Mr. Rush, Mr. Ben Ray Luján of New Mexico, Mr. Pierluisi, Mr. Danny K. Davis of Illinois, and Ms. Eddie Bernice Johnson of Texas) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the Higher Education Act of 1965 to include guidance on how dependent students with parents without SSNs may obtain Federal student assistance. 
 
 
1.Short titleThis Act may be cited as the FAFSA for All Act.  2.FAFSA information for dependent students with parents without SSNsSection 483(a) of the Higher Education Act of 1965 (20 U.S.C. 1090(a)) is amended— 
(1)in paragraph (3), by adding at the end the following:  (I)Information for dependent students with parents without SSNsThe Secretary shall include on the same website used to provide students with the electronic version of the forms described in this paragraph the guidance described in paragraph (12)(B)(ii). ; and 
(2)in paragraph (12)— (A)by striking The Secretary and inserting the following:  
 
(A)In generalThe Secretary; and (B)by adding at the end the following: 
 
(B)Dependent students with parents without SSNsThe Secretary shall include on the forms— (i)questions to determine whether— 
(I)a dependent student meets the requirements of section 484(a)(5); and (II)the parents of a dependent student have a valid social security number; and 
(ii)in a case in which a dependent student meets the requirements of section 484(a)(5), but whose parents do not have a valid social security number, detailed guidance on how the student may obtain the Federal financial assistance described in paragraph (1), including an online tool that allows the student to upload documents required to receive such assistance.. 3.Effective dateThe amendments made by section 1 shall be effective beginning academic year 2015–2016. 
 
